DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protector shaft seal area” (Claim 2) and “motor protector rotor cavity” (Claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “64”, “66”, “68” (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1, line 2 should read “from a reservoir fluid :”
Claim 1, line 3 should read “or centrifuge;”
Claim 1, line 4 should read “or centrifuge;”
Claim 1, line 7 should read “reservoir fluid;”
Claim 1, line 8 should read “a second separation stage having at least one outlet”
Claim 1, line 10 should read “reservoir fluid;”
Claim 1, line 11 should read “at least one flow path”
Claims 2-3 should begin with “The solids separator”. 
Claim 2, lines 1-2 should read “according to claim 1, wherein the solids separator circulates the fluid substantially free from suspended solids”
Claim 3, line 1 should read “the at least one outlet”
Claims 4-12 should each begin with “The solids separator”
Claim 7, line 1 should read “wherein 
Claim 9, line 1 should read “claim 1, wherein the separator can operate”
Claim 9, line 2 should read “vertical and horizontal orientations”
Claim 10, line 1 should read “claim 1, wherein the separator can be deployed”
Claim 11, line 1 should read “claim 1, wherein the separator operates”
Claim 11, line 3 should read “change the direction of rotation”
Claim 12, line 1 should read “claim 1, wherein the separator can be”
Claim 12, line 2 should read “and a selective inlet”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites the phrasing “a reservoir fluid of a downhole motor”; this limitation renders the claim indefinite because it is not understood how “of a downhole motor” is further defining the recited “reservoir fluid”.  As far as the Examiner understands, the “reservoir fluid” is located within a fluid well/reservoir; it is not within a downhole motor nor does it originate from a downhole motor.  As such, Applicant’s current phrasing renders the claim indefinite.  The Examiner respectfully recommends that Applicant simply delete “of a downhole motor” from the claim, as noted in the claim objections section above.
Claim 1 recites the limitation "the separator bearings" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the interface area" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the protector shaft seal area" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner has interpreted “protector shaft seal area” as the simply the lower region of the separator (i.e. where the protector connects to the separator).
	Claim 3 recites the limitation “a second separation stage, rotating or centrifuge”; this limitation renders the claim indefinite for multiple reasons.  At the outset, the limitation appears to be missing words.  Furthermore, it is noted that Claim 1 (from which Claim 3 depends) already recites “a second separation stage” within line 8.  Thus, it is not clear if Claim 3 is attempting to refer back to the limitation in Claim 1, or if Claim 3 is introducing another “second separation stage” altogether, rendering the claim indefinite.  For examination purposes, the Examiner has taken the former interpretation.
Claim 5 recites the limitation "shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "clean fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation “the fluid”; this limitation renders the claim indefinite because it is not clear which earlier-recited “fluid” (i.e. reservoir fluid or fluid substantially free of suspended solid) is being referred to here.
Claim 9 recites the phrasing “can operate” to describe vertical and horizontal orientations of the separator within the claim.  However, the phrasing “can operate” renders the claim indefinite as it is not clear whether or not the limitations construed with this phrasing are actually present in the invention or not.  Thus, the claimed scope is rendered unclear, and hence, indefinite.  Appropriate correction is required.
Claim 10 recites the phrasing “can be” to describe various means of deploying the separator within the claim.  However, the phrasing “can be” renders the claim indefinite as it is not clear whether or not the limitations construed with this phrasing are actually present in the invention or not.  Thus, the claimed scope is rendered unclear, and hence, indefinite.  Appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitations “conventional” and “rigless” deployment methods, and the claim also recites “tubing deployed” and “wireline/coiled tubing/well tractor”, which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “direction of rotation”, and the claim also recites “clockwise or anticlockwise rotation”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 recites the phrasing “can be” to describe integration of the separator with an ESP and gas separator within the claim.  However, the phrasing “can be” renders the claim indefinite as it is not clear whether or not the limitations construed with this phrasing are actually present in the invention or not.  Thus, the claimed scope is rendered unclear, and hence, indefinite.  Appropriate correction is required.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, & 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0216720 to Wang et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-8, Wang et al. (Wang) discloses:

(1)	A solids separator (114) for reducing or eliminating the amount of suspending solids from a reservoir fluid of a downhole motor (Abstract; paras. 5-7), the separator comprising an inducer, rotating cyclone or centrifuge (130); at least one inlet (128) leading to the inducer, rotating cyclone or centrifuge (Fig. 2); the inducer, rotating cyclone or centrifuge having a first separation stage (130a; para. 22) having at least one outlet (120, 178) from the inducer, rotating cyclone or centrifuge capable of ejecting large suspended solids in the reservoir fluid (paras. 23, 32); the inducer, rotating cyclone or centrifuge having a second separation stage (130b; para. 22) at least one outlet (124, 178) from the inducer, rotating cyclone or centrifuge capable of ejecting fine suspended solids in the reservoir fluid (paras. 23, 32); and at least one flowpath (the flow path extending through housing 116) from the inducer, rotating cyclone or centrifuge for directing or circulating fluid substantially free from suspended solids through the separator bearings (bearing are formed by diffuser 134 and crossover 136; Figs. 7-8; see also “shaft support 170”) into the interface area (124) with another device (para. 19).  

In regards to Claim 3, the outlet for the first separation stage is input to a second separation stage, rotating or centrifuge (see the 112b rejection above; in this instance, Wang’s first separation stage 130a discharges into second separation stage 130b, via streamer 120.  
In regards to Claim 4, a rotating shaft (126) drives the separator (Fig. 2) 
In regards to Claims 6-7, there is included a fluid path through or around the bearings (134, 136; Figs. 2 & 7-8; paras. 27-28, 34-37) that implicitly lubricates and flushes the bearings.  
In regards to Claim 8, there is included a motor protector rotor cavity (not shown, but implicitly located within motor protector 112; Fig. 2).  
In regards to Claim 9, the separator 114 can operate in vertical and horizontal orientation (see the 112b rejection above; in this instance, Wang’s separator operates in a vertical orientation; it is further noted that the centrifugal force used in Wang operates in both vertical and horizontal orientations, and thus, Wang’s centrifugal separator 114 is likewise capable of operating/separating in a horizontal orientation).  
In regards to Claim 10, the separator 114 can be deployed by conventional (tubing deployed) or rigless (wireline/coiled tubing/well tractor) method (see the 112b rejection above; in this instance, the limitations following “can be” are interpreted as being merely optional, and thus, not further limiting).  
In regards to Claim 11, the separator 114 operates in one direction of rotation (either clockwise or anticlockwise rotation) (clearly disclosed in Wang; “rotatable shaft 126”), wherein one part (i.e. motor 110) is modified (i.e. reversed) for the separator to change direction of rotation.
In regards to Claim 12, the separator 114 can be integrated with shrouded ESP systems and selective inlet gas/sand separator (see the 112b rejection above; in this instance, the limitations following “can be” are interpreted as being merely optional, and thus, not further limiting; it is further noted that separator 114 is clearly integrated with a shrouded ESP system; see Fig. 1).  
In regards to Claim 13, Wang discloses an apparatus (100) comprising the separator (114) of claim 1, wherein the separator is secured to a motor protector (112), the protector having a rotating shaft seal (implicit), the fluid substantially free from suspended solids being circulated over (i.e. above) the seal (apparent in Fig. 2; see also paras. 19, 22-37).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (applied above) in view of US 3,288,075 to Lung.
In regards to Claim 2, Wang discloses the solids separator according to the previous claim 1, wherein the separator circulates fluid substantially free from suspended solids through the separator bearings (134, 136; Figs. 2 & 7-8; paras. 27-28, 34-37).  However, Wang does not further disclose circulating the clean fluid into the protector shaft seal area (please refer to the 112b rejection above regarding this final limitation; in this instance, “protector shaft seal area” is interpreted herein as the lower region of the separator).  Similarly, in regards to Claim 5, Wang discloses the separator according to claim 1, but does not further disclose a fluid path through the shaft 126 for circulating clean fluid.
However, providing a solids separator that circulates clean well fluid down to a lower end thereof (i.e. a protector shaft seal area) via a hollow shaft is well known in the art, as shown by Lung.  As seen in Figure 1, Lung discloses another downhole ESP assembly having an electric motor 14 and pump 12, wherein a solids separator is formed therein by an upper housing 57 and hollow shaft 40.  As seen best in Figures 2-3, Lung’s housing 57 and hollow shaft 40 provides a redirected fluid path for circulating a portion of the clean fluid back downwardly to the separator bearings located in a lower region thereof (col. 2, lines 22-33).  Lung makes clear that such operation ensures the separator bearings (including the lowermost bearings) remain lubricated and flushed from abrasive particles, thereby enhancing their operational lifespan.  Therefore, to one of ordinary skill desiring an improved separator with long-lasting bearings, it would have been obvious to utilize the techniques disclosed in Lung in combination with those seen in Wang in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Wang’s solid shaft 126 with Lung’s hollow shaft structure (40, 48, 57) in order to obtain predictable results; those results being the ability to circulate clean well fluid downwardly to Wang’s bearings located in the protector shaft seal area, thereby ensuring proper lubrication and a reduction in abrasive wear thereto (as taught in Lung).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC